The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a NON-FINAL Office Action rejection on the merits in response to Applicant’s Request for Continued Examination, filed May 17th, 2021.  
The following submissions have been entered and considered: amendments to claims 1, 7-8, 10-13, and 15-16. No claims have been cancelled, and there are no newly presented claims for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17th, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 15-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended independent claims 1, 11, and 15 in the Request for Continued Examination filed on May 17th, 2021. Amended Claim 1 recites the limitation "…transferring forwarding operations associated with the virtual address from the second network device to the first network device based on the network redundancy protocol" in lines 18-20.  There is wherein the second network device hosts a virtual IP address.” The Examiner notes that any formal amendments are at the sole discretion of the Applicant, and the above example is merely a suggestion. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2005/0128960 A1), hereinafter Chang, in view of Kamboh et al. (US 8,929,856 B1), hereinafter Kamboh.
	As per claim 1, Chang discloses a method comprising: 
	determining, by a first network device, whether an advertisement message from a second network device has been received within an advertisement time interval (Figures 7 and 8 show determining, by NODE 1 [a first network device], whether a heartbeat [an advertisement message] from NODE 2 [a second network device] has been received within a time interval as shown by the downward TIME arrow [an advertisement time interval], [0077] One of the underlying operations that the present invention employs is the heart beat mechanism described above. This is also illustrated more pictorially in FIGS. 5A, 5B, and 5C. FIG. 5A… FIG. 5B illustrates the occurrence of node or adapter failure at node 201 [second network device]. Since the heart beat message [advertisement message] is periodic and can be expected at certain times, its presence at node 300 [first network device] is missed), wherein the first network device operates as a backup for providing failover to the second network device in a network ([0051] Besides the Group Leader, each group has a "Crown Prince" (backup group leader). See U.S. Pat. Nos. 5,805,786 and 5,926,619 for a description of the "Crown Prince" model… the crown prince is responsible for taking over the group leadership if the group leader adapter fails. [0075] a “mayor node” is shown as being employed as a helpful mechanism to off load work from the Group Leader, particularly communication burdens), and wherein the advertisement message is a first type of network message ([0063] One or more of the claims herein also refer to the “heart beat” message as a “first message”. See also [0047]-[0052] where heartbeat protocols are discussed. Specifically [0049] which recites using e.g., “an adapter membership protocol…using UDP/IP (User Datagram Protocol/Internet Protocol)”) indicating an operating status of the second network device in the network ([0060] A node or adapter [first network device] monitors in response to not receiving the advertisement message within the advertisement time interval, sending, by the first network device, a probe message to the second([Figures 7 and 8] show in response to missing a  heartbeat [in response to not receiving the advertisement message] within the period for reply shown by the downward Time arrow [advertisement time interval], sending, by NODE 1 [the first network device], an ICMP echo request message [probe message] to NODE 2 [the second, wherein the probe message is a second type of network message for determining the operating status of the second network device in the network ([0063] “heart beat' messages are preferably sent in a ring-like topology… If no message [first message] was received since the last check, then a "Missed Heartbeat' counter is incremented. [0065] If an ICMP [Internet Control Message Protocol] "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead.”); and	determining whether a response to the probe message from the second network device has been received within a probe time interval ([Figures 7 and 8] show determining whether an ICMP reply [a response] to the ICMP echo request message [probe message] from NODE 2 [the second network device] has been received within a ICMP request/reply time interval [a probe time interval] to determine the operating status of NODE 2 [the second network device]. Figure 7 shows an ICMP reply not received in a time interval depicted by the downward ); and	in response to not receiving the response to the probe message for a pre-determined number of times, determining a non-operational status of the second network device ([0065] The missed heartbeat counter is allowed to go past S until a value S1, which is significantly larger than S, is reached. At that time, if no “heart beat” message is received from the monitored adapter, then the adapter [second network device] is finally declared dead [non-operational status] [0079] When a certain number of heart beat messages have been missed (preferably 2), several attempts are made to transmit an ICMP echo request message. If after a certain number of such attempts (preferably 3) [predetermined number of times], Node #2 is declared dead) and transferring forwarding operations associated with the virtual address from the second network device to the first network device ([0051] The group leader is responsible for coordinating the group protocols, and the crown prince is responsible for taking over the group leadership if the group leader adapter fails. Both the choice of group leader and crown prince, and the position of the adapters in the ring, are determined by a predefined adapter priority rule, which herein is preferably chosen to be the adapters' IP address. This address provides a conveniently available and unique identifier all of whose characteristics make it highly suitable for this role).

	[at least one] first network device operates as a backup for providing failover to [a] second network device in a network based on a network redundancy protocol ([Col. 14, lines 28-34] “To increase the availability of the ESRP [Emergency Service Routing Proxy] cluster, the cluster manager 250 may be implemented as an active standby pair. The pair may include virtual router redundancy protocol (VRRP) as a common service IP address for the upstream ESRP. Each instance of the cluster manager 250 may be configured to maintain state and cluster registration information in the replicated database.”); and	[in response to] determining a non-operational status of the second network device [,] transferring forwarding operations associated with the virtual address from the second network device to the first network device based on the network redundancy protocol ([Col. 14, lines 35-43] “If the active instance of the cluster manager 250 fails, the standby instance may be configured to take over. The standby instance may be configured to assume control based on the state and registration information stored in the replicated database. In such a situation, the standby instance becomes the active instance and remains as such even if the failed instance comes back online. The failed instance, once restored, may be configured to act as the standby member of the pair.” [Col. 19, lines 27-42] “The clusters may be addressed using virtual addressing such as virtual IP addresses and dynamic MAC addressing. This allows traffic addressed to the active clustered ESRP 808a to be directed to one of the standby clusters through configuration of the address information for the cluster server. For example, if the active clustered ESRP 808a is assigned the address 123, when the first standby clustered ESRP 808b is identified to manage calls, the active clustered ESRP 808a will unregister the address 123.123.123.123 while the first standby clustered ESRP 808b will register as the endpoint for address 123.123.123.123. Once complete, the first standby clustered ESRP 808b will be the "active" cluster. While the example endpoint address 
	Chang and Kamboh are analogous references, as both are related to sending messages to host nodes over a network. Chang discloses an embodiment of a Crown Prince node which assumes the responsibilities of a Group Leader node if the leader node is determined to be non-operational. However, Chang fails to specify that the Crown Prince node provides failover based on a network redundancy protocol. Kamboh discloses a network of nodes, which contain at least one node which acts as a backup for a Leader node. If it is determined that the Leader node fails, the failover procedure is initiated via a network redundancy protocol. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamboh into Chang. Redundancy protocols are well known to those in the art, and providing failover based on these protocols would offer the benefit of  reducing the incidence of inadvertent failovers, as motivated by the Applicant [0012].	Furthermore, Chang discloses a second network device (hosting node ([0005], [0062]), and sending a probe message to the “next-highest” IP address of a second network device. Kamboh discloses nodes in a cluster that communicate over a network, where each node hosts a virtual IP address. Per Applicant’s specification in [0010], “Hosts are assigned to the virtual IP address and in the event of failure of the master router, responsibility for the virtual IP address is transferred to the backup router… responsibility for the virtual IP address is transferred to one of the back-up routers”. While Chang does not explicitly state assuming responsibility for a VIP address, he discloses assuming the responsibility of a failed node, based on the next highest IP address, a common practice in hosting VIP addresses. Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang to incorporate a virtual IP address, given the benefits known to those in the art, for example “allowing traffic addressed to the active clustered ESRP to be directed to one of the standby clusters through configuration of the address information for the cluster server,” as disclosed by Kamboh [Col. 19, lines 29-32].
	As per claim 2, Chang and Kamboh disclose the method of claim 1, and Chang also discloses the following:
	wherein sending the probe message to the second network device further comprises sending the probe message over a different data path to-than that of the advertisement message ([0004] Determination of node liveness is often made through the use of daemon processes running in each node of the distributed system. Daemons run distributed protocols and exchange liveness messages that are forced through the different network paths in the system. [0044] The mechanism uses Internet Control Message Protocol (ICMP) echo request messages [probe messages], which are sent to the node/adapter which is suspected of being down [second network device]. Since such messages are responded to by the kernel in interrupt mode, they are responded to even if the peer daemon is temporarily blocked [0065] an ICMP (Internet Control Message Protocol) echo request packet is sent to the adapter being monitored. If the remote node and adapter are alive, then the destination OS kernel, and most preferably its interrupt handler [different data path], replies with an ICMP “echo-reply' message, even if the peer daemon is blocked. [0078] FIG. 6 … Such echo request messages are directed to ports and/or software for which priority handling is available).
	As per claim 3, Chang and Kamboh disclose the method of claim 1, and Chang also discloses the following:
	Wherein the probe message is a unicast message to the second network device ([FIG. 7] shows an ICMP Echo Request [probe message], being sent to Node #2 [second network device] via a one-to-one transmission). 	Examiner note: See also, Applicant’s specification, [0026], “Examples of probe messages which may be sent in block 206 include an ICMP ping request.” 
	As per claim 4, Chang and Kamboh disclose the method of claim 1, and Chang also discloses the following:
wherein the second network device hosts a[n] IP address, and wherein sending the probe message to the second network device comprises sending the probe message to the IP address ([0051] The group leader is responsible for coordinating the group protocols, and the crown prince is responsible for taking over the group leadership if the group leader adapter fails. Both the choice of group leader and crown prince, and the position of the adapters in the ring, are determined by a predefined adapter priority rule, which herein is preferably chosen to be the adapters’ IP address. [0060] A node or adapter monitors “heartbeat' messages coming from its “upstream neighbor” (the adapter in the group that has the next highest IP address among the group members)).  
	While Chang discloses a second network device which hosts an IP address, he fails to disclose a virtual IP address. Kamboh discloses the following:
	wherein the second network device hosts a virtual IP address ([Col. 19, lines 27-42] “The clusters may be addressed using virtual addressing such as virtual IP addresses and dynamic MAC addressing. This allows traffic addressed to the active clustered ESRP 808a to be directed to one of the standby clusters through configuration of the address information for the cluster server. For example, if the active clustered ESRP 808a is assigned the address 123, when the first standby clustered ESRP 808b is identified to manage calls, the active clustered ESRP 808a will unregister the address 123.123.123.123 while the first standby clustered ESRP 808b will register as the endpoint for address 123.123.123.123. Once complete, the first standby clustered ESRP 808b will be the "active" cluster. While the example endpoint address discussed is presented in IPv4 format, IPv6 format or another addressing format configured to identify a network location for a device may be used.”)	Chang and Kamboh are analogous references, as both are related to sending messages to host nodes over a network. Chang discloses a second network device (hosting node ([0005], [0062]), and sending a probe message to the “next-highest” IP address of a second network device. Kamboh discloses nodes in a cluster that communicate over a network, where each  “Hosts are assigned to the virtual IP address and in the event of failure of the master router, responsibility for the virtual IP address is transferred to the backup router… responsibility for the virtual IP address is transferred to one of the back-up routers”. While Chang does not explicitly state assuming responsibility for a VIP address, he discloses assuming the responsibility of a failed node, based on the next highest IP address, a common practice in hosting VIP addresses. Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang to incorporate a virtual IP address, given the benefits known to those in the art, for example “allows traffic addressed to the active clustered ESRP to be directed to one of the standby clusters through configuration of the address information for the cluster server,” as disclosed by Kamboh. 
	As per claim 5, Chang and Kamboh disclose the method of claim 1, and Chang also discloses the following:
	in response to receiving the response to the probe message from the second network device, determining that the second network device is operational ([0066] If the remote adapter or node is indeed dead, then no ICMP "echo-reply' packet Should be received [0081] Since the lack of response to the PTC messages is due only to temporary daemon blockage, Node #3 is still able to respond to the echo request message with an ICMP echo-reply message sent to Node #1. The receipt of the ICMP echo-reply message at Node #1 means that Node #3 is only temporarily blocked and not “dead”).
	As per claim 6, Chang and Kamboh disclose the method of claim 1, and Chang also discloses the following:
	in response to receiving  the response to the probe message from the second network device, considering the unreceived advertisement message as having been received ([0065] when the counter reaches a value X (Smaller than S), then an ICMP (Internet Control Message Protocol) echo request packet is sent to the adapter being monitored. If the remote node and adapter are alive… [it] replies with an ICMP “echo-reply' message, even if the 
	As per claim 7, Chang and Kamboh disclose the method of claim 1, and Chang also discloses the following:	in response to a number of the probe message not reaching the predetermined number of times, sending a new probe message to the second network device ([0079] FIG. 7 illustrates the exchange of heart beats and messages in the event that there is not just "short term node illness," but a genuine node or adapter failure. In particular, it is seen that, in general, the method tolerates a certain number of missed heart beat messages. When a certain number of heart beat messages have been missed (preferably 2), several attempts are made to transmit an ICMP echo request message. If after a certain number of such attempts (preferably 3), Node #2 is declared dead.). 
	As per claim 8, Chang and Kamboh disclose the method of claim 1, and Chang also discloses the following:
	in response to not receiving the response to the probe message for a predetermined number of times, determining whether a number of expired advertisement time intervals has reached an advertisement threshold ([FIG. 7, related text] probe repeat schedule (e.g., 3 probe messages) has been reached, advertisement time intervals are counted until a threshold is reached. See also [FIG. 8, related texts]).
As per claim 9, Chang and Kamboh disclose the method of claim 8, and Chang also discloses the following:
	if in response to the number of expired advertisement time intervals not reaching the advertisement threshold, continuing to check for receipt of an advertisement message from the second network device ([0080] the questionable node is Sent an ICMP echo request message, and a response to this message is sent to the transmitting node (Node #1 here). This permits the establishment of a grace period for the re-establishment of a heartbeat message. In the example shown, the threshold is extended from 5 to 8 [FIG. 8] Shows continuing to monitor for a heartbeat [advertisement message] from Node 2 [second network device]).
	As per claim 10, Chang and Kamboh disclose the method of claim 8, and Chang also discloses the following:
	in response to the number of expired advertisement time intervals reaching the advertisement threshold: 	determining the non-operational status of the second network device ([0065] If an ICMP "echo-reply" message is received from the monitored adapter, then this is interpreted as "the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead." Since there is no immediate way of knowing what is happening to the other side, a grace period is established. The missed heartbeat counter is allowed to go past S until a value S1, which is significantly larger than S, is reached. At that time, if no "heart beat" message is received from the monitored adapter, then the adapter is finally declared dead. [0079] several attempts are made to transmit an ICMP echo request [probe] message. If after a certain number of such attempts (preferably 3) [probe repeat threshold], Node #2 is declared dead at the threshold advertisement time interval).
As per claim 11, Chang discloses a first network device comprising processing circuitry, wherein the processing circuitry is to determine an operating status of a second network device by:
	determining whether an advertisement message has been received from the a second network device within an advertisement time interval (Figures 7 and 8 show determining, by NODE 1 [a first network device], whether a heartbeat [an advertisement message] from NODE 2 [a second network device] has been received within a time interval as shown by the downward TIME arrow [an advertisement time interval], [0077] One of the underlying operations that the present invention employs is the heart beat mechanism described above. This is also illustrated more pictorially in FIGS. 5A, 5B, and 5C. FIG. 5A… FIG. 5B illustrates the occurrence of node or adapter failure at node 201 [second network device]. Since the heart beat message [advertisement message] is periodic and can be expected at certain times, its presence at node 300 [first network device] is missed), wherein the first network device operates as a backup for providing failover to the second network device in a network ([0051] Besides the Group Leader, each group has a "Crown Prince" (backup group leader). See U.S. Pat. Nos. 5,805,786 and 5,926,619 for a description of the "Crown Prince" model… the crown prince is responsible for taking over the group leadership if the group leader adapter fails. [0075] a “mayor node” is shown as being employed as a helpful mechanism to off load work from the Group Leader, particularly communication burdens), and wherein the advertisement message is a first type of network control message ([0063] One or more of the claims herein also refer to the “heart beat” message as a “first message”. See also [0047]-[0052] where heartbeat protocols are discussed. Specifically [0049] which recites using e.g., “an adapter membership protocol…using UDP/IP (User Datagram Protocol/Internet Protocol)”) indicating an operating status of the second network device in the network ([0060] A node or adapter [first network device] monitors “heartbeat' messages coming from its “upstream neighbor” [second network device]… When no “heartbeat” messages are received for a in response to not receiving the advertisement within the advertisement time interval, sending a probe message to the second([Figures 7 and 8] show in response to missing a  heartbeat [in response to not receiving the advertisement message] within the period for reply shown by the downward Time arrow [advertisement time interval], sending, by NODE 1 [the first network device], an ICMP echo request message [probe message] to NODE 2 [the second, wherein the probe message is a second type of network message for determining the operating status of the second network device in the network ([0063] “heart beat' messages are preferably sent in a ring-like topology… If no message [first message] was received since the last check, then a "Missed Heartbeat' counter is incremented. [0065] If an ICMP [Internet Control Message Protocol] "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead.”); and	determining whether a response to the probe message from the second network device has been received within a probe time interval ([Figures 7 and 8] show determining whether an ICMP reply [a response] to the ICMP echo request message [probe message] from NODE 2 [the second network device] has been received within a ICMP request/reply time interval [a probe time interval] to determine the operating status of NODE 2 [the second network device]. Figure 7 shows an ICMP reply not received in a time interval depicted by the downward TIME arrow, which determines that NODE 2 is dead. Figure 8 shows a ICMP reply received in a ); and	in response to not receiving the response to the probe message for a pre-determined number of times, determining a non-operational status of the second network device ([0065] The missed heartbeat counter is allowed to go past S until a value S1, which is significantly larger than S, is reached. At that time, if no “heart beat” message is received from the monitored adapter, then the adapter [second network device] is finally declared dead [non-operational status] [0079] When a certain number of heart beat messages have been missed (preferably 2), several attempts are made to transmit an ICMP echo request message. If after a certain number of such attempts (preferably 3) [predetermined number of times], Node #2 is declared dead) and transferring forwarding operations associated with the virtual address from the second network device to the first network device ([0051] The group leader is responsible for coordinating the group protocols, and the crown prince is responsible for taking over the group leadership if the group leader adapter fails. Both the choice of group leader and crown prince, and the position of the adapters in the ring, are determined by a predefined adapter priority rule, which herein is preferably chosen to be the adapters' IP address. This address provides a conveniently available and unique identifier all of whose characteristics make it highly suitable for this role).

	[at least one] first network device operates as a backup for providing failover to [a] second network device in a network based on a network redundancy protocol ([Col. 14, lines 28-34] “To increase the availability of the ESRP [Emergency Service Routing Proxy] cluster, the cluster manager 250 may be implemented as an active standby pair. The pair may include virtual router redundancy protocol (VRRP) as a common service IP address for the upstream ESRP. Each instance of the cluster manager 250 may be configured to maintain state and cluster registration information in the replicated database.”); and	[in response to] determining a non-operational status of the second network device [,] transferring forwarding operations associated with the virtual address from the second network device to the first network device based on the network redundancy protocol ([Col. 14, lines 35-43] “If the active instance of the cluster manager 250 fails, the standby instance may be configured to take over. The standby instance may be configured to assume control based on the state and registration information stored in the replicated database. In such a situation, the standby instance becomes the active instance and remains as such even if the failed instance comes back online. The failed instance, once restored, may be configured to act as the standby member of the pair.” [Col. 19, lines 27-42] “The clusters may be addressed using virtual addressing such as virtual IP addresses and dynamic MAC addressing. This allows traffic addressed to the active clustered ESRP 808a to be directed to one of the standby clusters through configuration of the address information for the cluster server. For example, if the active clustered ESRP 808a is assigned the address 123, when the first standby clustered ESRP 808b is identified to manage calls, the active clustered ESRP 808a will unregister the address 123.123.123.123 while the first standby clustered ESRP 808b will register as the endpoint for address 123.123.123.123. Once complete, the first standby 
	Chang and Kamboh are analogous references, as both are related to sending messages to host nodes over a network. Chang discloses an embodiment of a Crown Prince node which assumes the responsibilities of a Group Leader node if the leader node is determined to be non-operational. However, Chang fails to specify that the Crown Prince node provides failover based on a network redundancy protocol. Kamboh discloses a network of nodes, which contain at least one node which acts as a backup for a Leader node. If it is determined that the Leader node fails, the failover procedure is initiated via a network redundancy protocol. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamboh into Chang. Redundancy protocols are well known to those in the art, and providing failover based on these protocols would offer the benefit of  reducing the incidence of inadvertent failovers, as motivated by the Applicant [0012].	Furthermore, Chang discloses a second network device (hosting node ([0005], [0062]), and sending a probe message to the “next-highest” IP address of a second network device. Kamboh discloses nodes in a cluster that communicate over a network, where each node hosts a virtual IP address. Per Applicant’s specification in [0010], “Hosts are assigned to the virtual IP address and in the event of failure of the master router, responsibility for the virtual IP address is transferred to the backup router… responsibility for the virtual IP address is transferred to one of the back-up routers”. While Chang does not explicitly state assuming responsibility for a VIP address, he discloses assuming the responsibility of a failed node, based on the next highest IP address, a common practice in hosting VIP addresses. Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang to incorporate a virtual IP address, given the benefits known to those in the art, for example “allowing traffic addressed to the active clustered 
	As per claim 12, Chang and Kamboh disclose the first node of claim 11, and Chang also discloses the following:
	wherein the processing circuitry is to determine the operating status of the second network device further by: 	in response to receiving the response to the probe message, determining that the second network device is operational ([0066] If the remote adapter or node is indeed dead, then no ICMP "echo-reply' packet Should be received [0081] Since the lack of response to the PTC messages is due only to temporary daemon blockage, Node #3 is still able to respond to the echo request message with an ICMP echo-reply message sent to Node #1. The receipt of the ICMP echo-reply message at Node #1 means that Node #3 is only temporarily blocked and not “dead”).
	As per claim 13, Chang and Kamboh disclose the first node of claim 11, and Chang also discloses the following:
	wherein the processing circuitry is to [determine] the operating status of the second network device further by: 	in response to not receiving the response to the probe for a predetermined number of times, determining whether a number of expired advertisement time intervals has reached an advertisement threshold ([FIG. 7, related text] probe repeat schedule (e.g., 3 probe messages) has been reached, advertisement time intervals are counted until a threshold is reached. See also [FIG. 8, related texts]).
	As per claim 15, Chang discloses a non-transitory machine readable medium comprising instructions which, when executed by a processor of a first network device, cause the processor to: 
determining whether an advertisement message has been received from the a second network device within an advertisement time interval (Figures 7 and 8 show determining, by NODE 1 [a first network device], whether a heartbeat [an advertisement message] from NODE 2 [a second network device] has been received within a time interval as shown by the downward TIME arrow [an advertisement time interval], [0077] One of the underlying operations that the present invention employs is the heart beat mechanism described above. This is also illustrated more pictorially in FIGS. 5A, 5B, and 5C. FIG. 5A… FIG. 5B illustrates the occurrence of node or adapter failure at node 201 [second network device]. Since the heart beat message [advertisement message] is periodic and can be expected at certain times, its presence at node 300 [first network device] is missed), wherein the first network device operates as a backup for providing failover to the second network device in a network ([0051] Besides the Group Leader, each group has a "Crown Prince" (backup group leader). See U.S. Pat. Nos. 5,805,786 and 5,926,619 for a description of the "Crown Prince" model… the crown prince is responsible for taking over the group leadership if the group leader adapter fails. [0075] a “mayor node” is shown as being employed as a helpful mechanism to off load work from the Group Leader, particularly communication burdens), and wherein the advertisement message is a first type of network control message ([0063] One or more of the claims herein also refer to the “heart beat” message as a “first message”. See also [0047]-[0052] where heartbeat protocols are discussed. Specifically [0049] which recites using e.g., “an adapter membership protocol…using UDP/IP (User Datagram Protocol/Internet Protocol)”) indicating an operating status of the second network device in the network ([0060] A node or adapter [first network device] monitors “heartbeat' messages coming from its “upstream neighbor” [second network device]… When no “heartbeat” messages are received for a predefined period of time [advertisement time interval], the "upstream neighbor” is assumed to have failed [operating status]); 	in response to not receiving the advertisement within the advertisement time interval, sending a probe message to the second([Figures 7 and 8] show in response to missing a  heartbeat [in response to not receiving the advertisement message] within the period for reply shown by the downward Time arrow [advertisement time interval], sending, by NODE 1 [the first network device], an ICMP echo request message [probe message] to NODE 2 [the second, wherein the probe message is a second type of network message for determining the operating status of the second network device in the network ([0063] “heart beat' messages are preferably sent in a ring-like topology… If no message [first message] was received since the last check, then a "Missed Heartbeat' counter is incremented. [0065] If an ICMP [Internet Control Message Protocol] "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead.”); and	determining whether a response to the probe message from the second network device has been received within a probe time interval ([Figures 7 and 8] show determining whether an ICMP reply [a response] to the ICMP echo request message [probe message] from NODE 2 [the second network device] has been received within a ICMP request/reply time interval [a probe time interval] to determine the operating status of NODE 2 [the second network device]. Figure 7 shows an ICMP reply not received in a time interval depicted by the downward TIME arrow, which determines that NODE 2 is dead. Figure 8 shows a ICMP reply received in a time interval depicted by the downward TIME arrow, which determines that NODE 2 is alive.  [0065] If an ICMP "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding ); and	in response to not receiving the response to the probe message for a pre-determined number of times, determining a non-operational status of the second network device ([0065] The missed heartbeat counter is allowed to go past S until a value S1, which is significantly larger than S, is reached. At that time, if no “heart beat” message is received from the monitored adapter, then the adapter [second network device] is finally declared dead [non-operational status] [0079] When a certain number of heart beat messages have been missed (preferably 2), several attempts are made to transmit an ICMP echo request message. If after a certain number of such attempts (preferably 3) [predetermined number of times], Node #2 is declared dead) and transferring forwarding operations associated with the virtual address from the second network device to the first network device ([0051] The group leader is responsible for coordinating the group protocols, and the crown prince is responsible for taking over the group leadership if the group leader adapter fails. Both the choice of group leader and crown prince, and the position of the adapters in the ring, are determined by a predefined adapter priority rule, which herein is preferably chosen to be the adapters' IP address. This address provides a conveniently available and unique identifier all of whose characteristics make it highly suitable for this role).
	While Chang discloses a “Crown Prince” node assuming operations of a failed node, they fail to disclose this is achieved through a redundancy protocol. Kamboh discloses the following:
	[at least one] first network device operates as a backup for providing failover to [a] second network device in a network based on a network redundancy protocol ([Col. ; and	[in response to] determining a non-operational status of the second network device [,] transferring forwarding operations associated with the virtual address from the second network device to the first network device based on the network redundancy protocol ([Col. 14, lines 35-43] “If the active instance of the cluster manager 250 fails, the standby instance may be configured to take over. The standby instance may be configured to assume control based on the state and registration information stored in the replicated database. In such a situation, the standby instance becomes the active instance and remains as such even if the failed instance comes back online. The failed instance, once restored, may be configured to act as the standby member of the pair.” [Col. 19, lines 27-42] “The clusters may be addressed using virtual addressing such as virtual IP addresses and dynamic MAC addressing. This allows traffic addressed to the active clustered ESRP 808a to be directed to one of the standby clusters through configuration of the address information for the cluster server. For example, if the active clustered ESRP 808a is assigned the address 123, when the first standby clustered ESRP 808b is identified to manage calls, the active clustered ESRP 808a will unregister the address 123.123.123.123 while the first standby clustered ESRP 808b will register as the endpoint for address 123.123.123.123. Once complete, the first standby clustered ESRP 808b will be the "active" cluster. While the example endpoint address discussed is presented in IPv4 format, IPv6 format or another addressing format configured to identify a network location for a device may be used.”)
	Chang and Kamboh are analogous references, as both are related to sending messages to host nodes over a network. Chang discloses an embodiment of a Crown Prince node which  “Hosts are assigned to the virtual IP address and in the event of failure of the master router, responsibility for the virtual IP address is transferred to the backup router… responsibility for the virtual IP address is transferred to one of the back-up routers”. While Chang does not explicitly state assuming responsibility for a VIP address, he discloses assuming the responsibility of a failed node, based on the next highest IP address, a common practice in hosting VIP addresses. Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang to incorporate a virtual IP address, given the benefits known to those in the art, for example “allowing traffic addressed to the active clustered ESRP to be directed to one of the standby clusters through configuration of the address information for the cluster server,” as disclosed by Kamboh [Col. 19, lines 29-32].
	As per claim 16, Chang and Kamboh disclose the first network device of claim 13, and Chang also discloses the following:
	wherein the processing circuitry is to determine the operating status of the second network device by: in response to the number of expired advertisement time intervals reaching the advertisement threshold, determining that the second network device is non-operational ([0079] several attempts are made to transmit an ICMP echo request [probe] message. If after a certain number of such attempts (preferably 3) [probe repeat threshold], Node #2 is declared dead at the threshold advertisement time interval).  
	As per claim 17, Chang and Kamboh disclose the non-transitory machine readable medium of claim 15, and Chang also discloses the following:
	wherein sending the probe message to the second network device further comprises sending the probe message over a different data path than that of the advertisement message ([0004] Determination of node liveness is often made through the use of daemon processes running in each node of the distributed system. Daemons run distributed protocols and exchange liveness messages that are forced through the different network paths in the system. [0044] The mechanism uses Internet Control Message Protocol (ICMP) echo request messages [probe messages], which are sent to the node/adapter which is suspected of being down [second network device]. Since such messages are responded to by the kernel in interrupt mode, they are responded to even if the peer daemon is temporarily blocked [0065] an ICMP (Internet Control Message Protocol) echo request packet is sent to the adapter being monitored. If the remote node and adapter are alive, then the destination OS kernel, and most preferably its interrupt handler [different data path], replies with an ICMP “echo-reply' message, even if the peer daemon is blocked. [0078] FIG. 6 … Such echo request messages are directed to ports and/or software for which priority handling is available).  
	As per claim 18, Chang and Kamboh disclose the non-transitory machine readable medium of claim 15, and Chang also discloses the following:
	Wherein the probe message is a unicast message to the second network device ([FIG. 7] shows an IMCP Echo Request [probe message], being sent to Node #2 [second network device] via a one-to-one transmission). Examiner note: See also, Applicant’s specification, [0026], “Examples of probe messages which may be sent in block 206 include an ICMP ping request.”
	As per claim 19, Chang and Kamboh disclose the non-transitory machine readable medium of claim 15, and Chang also discloses the following:
	wherein the second network device hosts a[n] IP address, and wherein sending the probe message to the second network device comprises sending the probe message to the IP address ([0051] The group leader is responsible for coordinating the group protocols, and the crown prince is responsible for taking over the group leadership if the group leader adapter fails. Both the choice of group leader and crown prince, and the position of the adapters in the ring, are determined by a predefined adapter priority rule, which herein is preferably chosen to be the adapters’ IP address. [0060] A node or adapter monitors “heartbeat' messages coming from its “upstream neighbor” (the adapter in the group that has the next highest IP address among the group members)).  
	While Chang discloses a second network device which hosts an IP address, he fails to disclose a virtual IP address. Kamboh discloses the following:
	wherein the second network device hosts a virtual IP address ([Col. 19, lines 27-42] “The clusters may be addressed using virtual addressing such as virtual IP addresses and dynamic MAC addressing. This allows traffic addressed to the active clustered ESRP 808a to be directed to one of the standby clusters through configuration of the address information for the cluster server. For example, if the active clustered ESRP 808a is assigned the address 123, when the first standby clustered ESRP 808b is identified to manage calls, the active clustered ESRP 808a will unregister the address 123.123.123.123 while the first standby clustered ESRP 808b will register as the endpoint for address 123.123.123.123. Once complete, the first standby clustered ESRP 808b will be the "active" cluster. While the example endpoint address discussed is presented in IPv4 format, IPv6 format or another addressing format configured to identify a network location for a device may be used.”) “Hosts are assigned to the virtual IP address and in the event of failure of the master router, responsibility for the virtual IP address is transferred to the backup router… responsibility for the virtual IP address is transferred to one of the back-up routers”. While Chang does not explicitly state assuming responsibility for a VIP address, he discloses assuming the responsibility of a failed node, based on the next highest IP address, a common practice in hosting VIP addresses. Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang to incorporate a virtual IP address, given the benefits known to those in the art, for example “allows traffic addressed to the active clustered ESRP to be directed to one of the standby clusters through configuration of the address information for the cluster server,” as disclosed by Kamboh.
	As per claim 20, Chang and Kamboh disclose the non-transitory machine readable medium of claim 15, and Chang also discloses the following:
	in response to receiving the response to the probe message from the second network device, determine that the second network device is operational ([0066] If the remote adapter or node is indeed dead, then no ICMP "echo-reply' packet Should be received [0081] Since the lack of response to the PTC messages is due only to temporary daemon blockage, Node #3 is still able to respond to the echo request message with an ICMP echo-reply message sent to Node #1. The receipt of the ICMP echo-reply message at Node #1 means that Node #3 is only temporarily blocked and not “dead”).  
	As per claim 21, Chang and Kamboh disclose the non-transitory machine readable medium of claim 15, and Chang also discloses the following:
in response to receiving the response to the probe message from the second network device, consider the unreceived advertisement message as having been received ([0065] when the counter reaches a value X (Smaller than S), then an ICMP (Internet Control Message Protocol) echo request packet is sent to the adapter being monitored. If the remote node and adapter are alive… [it] replies with an ICMP “echo-reply' message, even if the peer daemon is blocked. The procedure is repeated when the counter reaches X+1, etc. If an ICMP "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead.” Since there is no immediate way of knowing what is happening to the other side, a grace period is established. The missed heartbeat counter is allowed to go past S until a value S1, which is significantly larger than S, is reached. At that time, if no “heart beat' message is received from the monitored adapter, then the adapter is finally declared dead. [0066] If a “heartbeat' message is again received at some point in the count between X and S1, then the grace period is deactivated, and the counter is reset to zero).
Response to Amendments
In the response filed on May 17th, 2021, Applicant has amended claims 1, 7-8, 10-13, and 15-16. No claims have been cancelled, and there are no newly presented claims for examination. 
In the response filed on May 17th
In the response filed on May 17th, 2021, Applicant has amended independent claims 1, 11, and 15 in order to better differentiate Applicant’s claimed invention from the previously cited prior art (Chang). In the prior Office Action rejection, mailed February 16th, 2021, the Examiner has cited to Chang’s “Mayor Node” as acting as a backup for the group leader. Chang discloses [0075] that, “the use of a "mayor" node is shown as being employed as a helpful mechanism to off load work from the Group Leader.” Applicant has argued (pg. 9) that this “Mayor Node” is not acting as a backup of the group leader. Without conceding to Applicant’s arguments that offloading work from a Mayor node that said Mayor Node is unable to perform is not a type of backup operation – in the interest of compact prosecution the Examiner has updated the citations to Chang, including a system which includes a “Crown Prince” node, which has been explicitly recited to act as a backup to a group leader.  
In the response filed on May 17th, 2021, Applicant has argued (pg. 10) that, “a mayor node of Chang does not facilitate (i) failover to the group leader of Chang” and, “that a mayor node of Chang does not initiate a failover from a group leader if a number of ICMP ping messages are missed.” While the Examiner has updated the citations to Chang for the above limitation, the Examiner notes that, if Chang’s “Mayor Node” is seen as Applicant’s “first network device”, Applicant has not claimed that a first network device initiates failover from a group leader. Applicant has merely claimed that the first node operates as a backup for providing failover, a limitation which is disclosed by embodiments of Chang. Additionally, Applicant has not specified that the limitation of “transferring forwarding operations” is performed by the first network device. 
In the response filed on May 17th, 2021, Applicant has amended independent claims 1, 11, and 15 in order to better differentiate Applicant’s claimed invention from the previously cited prior art (Chang). Applicant’s arguments (pg. 10, para. 2), filed May 17th, 2021, with respect to the rejection(s) of claim(s) 1, 11, and 15 under 35 U.S.C. 102 have been fully considered and are persuasive. Specifically, Applicant has argued that the disclosure of Chang does not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622